USMUq-u
«TO: COURT OF CRIMINAL APPEALS                                       1/26/2015
P O BOX 12308 CAPITAL STATION

AOSTIN, TEXAS   78711



RE: WR-65,469

LAST ORDER FILED



          DEAR CLERK,

     THANK YOU FOR THE LAST REPLY OF JAN.8,2015. IF I COULD I WOULD LIKE TO REQUEST
THE LAST ORDER THAT THIS HONORABLE COURT GAVE ME TOWARDS HE END OF 2014,(1 AM NOT
SURE OF THE DATE ANYMORE, I HAD TO MOVE FROM ONE BUILDING TO ANOTHER AND LOST ALOT
OF MY PAPER WORK IN THAT MOVE). I DEEPLY APPRICIATE ANY AND ALL ASSISTANCE IN THIS.

                    THANK YOU KINDLY FOR YOUR TIME AND PATIENCE,        KcGElVED Jf\J
                                                                   COUR, OF CHmiMALAPP^LB
                                     SINCERLY,                           „_,_ ^   ^

                           ^ QL.                  •_
                             PAIGE LOUIS BENNER 1278531
                                                                         FEB0220'5
                                                                      Abel ACQSta, CferfC
                            2101 FM 369 Nth ALLRED UNIT

                                  IOWA PARK,   TEXAS

                                     76367-6568




cc personal file